Case 2:19-cv-00085-JMS-DLP Document 160 Filed 05/08/20 Page 1 of 1 PageID #: 3991




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             TERRE HAUTE DIVISION

  ROGER TODD,                                  )
                                               )
                             Plaintiff,        )
                                               )
                        v.                     )   No. 2:19-cv-00085-JMS-DLP
                                               )
  OCWEN LOAN SERVICING, INC.,                  )
  DEUTSCHE BANK NATIONAL TRUST                 )
  CO.,                                         )
                                               )
                             Defendants.       )

                       AMENDED SCHEDULING ORDER
                  HON. MAGISTRATE JUDGE DORIS L. PRYOR

        The Court sua sponte now RESCHEDULES the Telephonic Status Conference

  currently scheduled for May 15, 2020 to June 2, 2020 at 9:00 a.m. (Eastern).

  Counsel shall attend the conference by calling the designated telephone number, to

  be provided by the Court via email generated by the Court’s ECF system.

        So ORDERED.


       Date: 5/8/2020




  Distribution:

  All ECF-registered counsel of record via email
